J-S54016-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF C.E.-M.J., A MINOR         IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




APPEAL OF: S.A.J., FATHER

                                                   No. 748 MDA 2014


                   Appeal from the Decree March 31, 2014
              In the Court of Common Pleas of Franklin County
                  Orphans' Court at No(s): 61-ADOPT-2013

IN RE: ADOPTION OF F.N.J., A MINOR            IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




APPEAL OF: S.A.J., FATHER

                                                   No. 749 MDA 2014


                   Appeal from the Decree March 31, 2014
              In the Court of Common Pleas of Franklin County
                  Orphans' Court at No(s): 62-ADOPT-2013

IN RE: ADOPTION OF J.M.J., A MINOR            IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




APPEAL OF: S.A.J., FATHER

                                                   No. 750 MDA 2014


                   Appeal from the Decree March 31, 2014
              In the Court of Common Pleas of Franklin County
                  Orphans' Court at No(s): 63-ADOPT-2013
J-S54016-14




BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                            FILED NOVEMBER 05, 2014

       S.A.J. (Father) appeals from the March 31, 2014 decrees involuntarily

terminating his parental rights to his three daughters, C.E.M.-J., born in July

2005, and, F.N.J. and J.M.J., who are twins born in November 2006 (the

Children).1 Upon careful review, we affirm.

       We summarize the relevant facts and procedural history as follows.

The Children were born in York County, Pennsylvania, during the marriage of

Father and J.M.D. (Mother). Orphans’ Court Opinion, 5/19/14, at 5. In May

2008, when C.E.-M.J. was nearly three years old, and F.N.J. and J.M.J. were

eighteen months old, Father placed the Children in the temporary custody of

his sister, J.L.H. (Aunt), and her husband, D.P.H. (Uncle). N.T., 3/25/14, at

11, 56, 110. At the time, Father and the Children were living in the State of

Georgia, with Father acting as the primary caretaker of the Children because

Mother was in the military. Id. at 56, 133. Uncle and Aunt offered to take

the Children for “a little while,” so Father could make arrangements to

relocate to Pennsylvania.         Id. at 56.     Father and Mother subsequently

divorced, and Father relocated to Pennsylvania at a time not specified in the

certified record before this Court. Id. at 161, 177-178.
____________________________________________
1
  By the same decrees, the orphans’ court involuntarily terminated the
parental rights of the Children’s mother, J.M.D., but she did not file notices
of appeal.


                                           -2-
J-S54016-14


       Aunt and Uncle filed a custody action in Franklin County, Pennsylvania,

against Father, and, by order dated August 6, 2010, Father, then living in

the York or Lancaster area of Pennsylvania, was granted supervised

visitation for three and one-half hours on an alternating weekly basis.2 Id.

at 20-21, 134, 161. In October 2011, Father re-married, and thereafter he

and   his   wife,   L.J.   (Stepmother),       resided   in   Elkland,   Tioga   County,

Pennsylvania, which is a driving distance of approximately four to four and

one-half hours from the home of Aunt, Uncle, and the Children in

Shippensburg, Franklin County, Pennsylvania. Id. at 132, 159, 161.

       On December 20, 2013, Aunt and Uncle filed petitions for the

involuntary termination of parental rights of Father and Mother pursuant to

23 Pa.C.S.A. § 2511(a)(1) and (b). The orphans’ court held a hearing on

March 25, 2014, during which Uncle, Aunt, Stepmother, and Father testified.

By decrees dated March 31, 2014, the orphans’ court granted the petitions

for the involuntary termination of Father’s parental rights.3              On April 30,

2014, Father timely filed notices of appeal and concise statements of errors


____________________________________________
2
  Father appeared pro se in the custody action. N.T., 3/25/14, at 134. The
custody order is not included in the certified record, and the record does not
disclose the basis for the custody court’s decision limiting Father’s custody to
supervised visitation.
3
  On April 10, 2014, the orphans’ court issued two amended decrees at Nos.
61 ADOPT 2013 and 62 ADOPT 2013, respectively, to correct typographical
errors. Orphans’ Court Opinion, 5/19/14, at 1, n.2.




                                           -3-
J-S54016-14


complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i), (b). On May

14, 2014, this Court consolidated the appeals sua sponte.          See Pa.R.A.P.

513 (permitting consolidation of appeals where the same question is

involved).

      On appeal, Father presents the following issues for our review.

             I.     Did the [orphans’] court err in determining
             [that Aunt and Uncle] presented clear and convincing
             evidence to terminate Father’s parental rights under
             23 Pa.C.S.A. § 2511(a)(1)?

             II.   Did the      [orphans’] court err in finding there
             was sufficient    evidence that termination of Father’s
             parental rights   after analysis pursuant to 23 Pa.C.S.A.
             § 2511(b) was     in the best interest of the [C]hildren?

Father’s Brief at 4.

      We review the decrees involuntarily terminating Father’s parental

rights according to the following standard.

                   [A]ppellate courts must apply an abuse of
             discretion standard when considering a trial court’s
             determination of a petition for termination of
             parental rights.     As in dependency cases, our
             standard of review requires an appellate court to
             accept the findings of fact and credibility
             determinations of the trial court if they are supported
             by the record. If the factual findings are supported,
             appellate courts review to determine if the trial court
             made an error of law or abused its discretion. As
             has been often stated, an abuse of discretion does
             not result merely because the reviewing court might
             have reached a different conclusion.         Instead, a
             decision may be reversed for an abuse of discretion
             only      upon     demonstration        of     manifest
             unreasonableness, partiality, prejudice, bias, or ill-
             will.


                                         -4-
J-S54016-14


                   [T]here are clear reasons for applying an
            abuse of discretion standard of review in these
            cases.     We observed that, unlike trial courts,
            appellate courts are not equipped to make the fact-
            specific determinations on a cold record, where the
            trial judges are observing the parties during the
            relevant hearing and often presiding over numerous
            other hearings regarding the child and parents.
            Therefore, even where the facts could support an
            opposite result, as is often the case in dependency
            and termination cases, an appellate court must resist
            the urge to second guess the trial court and impose
            its own credibility determinations and judgment;
            instead we must defer to the trial judges so long as
            the factual findings are supported by the record and
            the court’s legal conclusions are not the result of an
            error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (citations

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

            Our case law has made clear that under Section
            2511, the court must engage in a bifurcated process
            prior to terminating parental rights. Initially, the
            focus is on the conduct of the parent. The party
            seeking termination must prove by clear and
            convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

                                    -5-
J-S54016-14



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Instantly, the orphans’ court terminated Father’s parental rights

pursuant to Section 2511(a)(1) and (b), which provide as follows.

           § 2511. Grounds for involuntary termination

           (a) General Rule.—The rights of a parent in regard
           to a child may be terminated after a petition filed on
           any of the following grounds:

                 (1) The parent by conduct continuing for a
                 period of at least six months immediately
                 preceding the filing of the petition either has
                 evidenced a settled purpose of relinquishing
                 parental claim to a child or has refused or
                 failed to perform parental duties.

                                      …

           (b)     Other    considerations.―The        court     in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the
           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not
           consider any efforts by the parent to remedy the
           conditions described therein which are first initiated
           subsequent to the giving of notice of the filing of the
           petition.

23 Pa.C.S.A §§ 2511(a)(1), 2511(b).

                                    -6-
J-S54016-14


      With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six

months prior to the filing of the termination petition, which reveals a settled

intent to relinquish parental claim to a child or a refusal or failure to perform

parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008), citing

In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006).

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines
            of inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect
            of termination of parental rights on the child
            pursuant to Section 2511(b).

Id., quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa.

1998).

      This Court has emphasized that a parent does not perform his or her

parental duties by displaying a “merely passive interest in the development

of the child.” In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citation

omitted), appeal denied, In Re Adoption of N.M.B., 872 A.2d 1200 (Pa.

2005). We have explained this principle as follows.

            A child needs love, protection, guidance, and
            support.   These needs, physical and emotional,
            cannot be met by a merely passive interest in the
            development of the child. Thus, this [C]ourt has
            held that the parental obligation is a positive duty
            which requires affirmative performance.

            This affirmative duty encompasses more than a
            financial obligation; it requires continuing interest in

                                      -7-
J-S54016-14


            the child and a genuine effort to maintain
            communication and association with the child.

            Because a child needs more than a benefactor,
            parental duty requires that a parent exert himself to
            take and maintain a place of importance in the
            child’s life.

            Parental duty requires that the parent act
            affirmatively with good faith interest and effort, and
            not yield to every problem, in order to maintain the
            parent-child relationship to the best of his or her
            ability, even in difficult circumstances. A parent
            must utilize all available resources to preserve the
            parental relationship, and must exercise reasonable
            firmness in resisting obstacles placed in the path of
            maintaining the parent-child relationship. Parental
            rights are not preserved by waiting for a more
            suitable or convenient time to perform one’s parental
            responsibilities while others provide the child with his
            or her physical and emotional needs.

Id. (internal quotation and citations omitted)

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows.

            Subsection 2511(b) focuses on whether termination
            of    parental    rights  would    best   serve   the
            developmental, physical, and emotional needs and
            welfare of the child. In In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005), this Court stated,
            “Intangibles such as love, comfort, security, and
            stability are involved in the inquiry into the needs
            and welfare of the child.” In addition, we instructed
            that the trial court must also discern the nature and
            status of the parent-child bond, with utmost
            attention to the effect on the child of permanently
            severing that bond. Id. However, in cases where
            there is no evidence of a bond between a parent and
            child, it is reasonable to infer that no bond exists.
            In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
            2008). Accordingly, the extent of the bond-effect

                                     -8-
J-S54016-14


            analysis necessarily depends on the circumstances of
            the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In his first issue on appeal, Father argues that his conduct does not

warrant termination of his parental rights pursuant to Section 2511(a)(1)

because Aunt and Uncle “discouraged, obstructed and ultimately thwarted

[his] efforts to remain a significant figure in his daughter[s’] lives.” Father’s

Brief at 12. Father argues that the efforts he made to perform his parental

duties were reasonable under the circumstances. Upon careful review, we

disagree.

      In its Rule 1925(a) opinion, the orphans’ court articulated its factual

findings as follows.

                   Father offered evidence that he had made
            repeated attempts to have telephone contact with
            the [C]hildren, often calling multiple times a day and
            leaving messages; however, his calls were not
            returned by [Aunt and Uncle]. [Aunt and Uncle]
            acknowledged not answering the telephone if the
            [C]hildren were not able to speak with Father for
            some reason (meals[sic] time, not all children home,
            etc.). Father admitted that [Aunt and Uncle] asked
            that he call ahead to schedule a time to speak with
            the [C]hildren when all of the [C]hildren would be
            available to speak with him. Father refused to do as
            [Aunt and Uncle] asked and call ahead since the
            Custody Order did not require him to do so and his
            work as an over-the-road truck driver prevented him
            from being able to establish a set time for phone
            calls.   Father’s last telephone contact with the
            [C]hildren was in December of 2013 when he spoke
            with them for about 30 minutes.




                                      -9-
J-S54016-14


                 The Custody Order required Father’s time with
          the [C]hildren to be supervised. Specifically, the
          Custody Order awarded Father supervised visits on
          alternate Saturdays from 9:00 a.m. until 1:30 p.m.
          at the home of Paternal Grandparents.          [Aunt]
          testified that Father maintained regular visits under
          the Custody Order for a year. After that he visited
          with the [C]hildren about on[c]e a month, and then
          less frequently until he completely stopped
          contacting [Aunt and Uncle] to schedule visits.
          According to [Aunt], Father’s last visit occurred on
          June 23, 2012.

                  Initially, [Uncle] was willing to serve as the
          supervisor [of the visits] and did so. Father and
          [Uncle] set up times for visits via email. [Uncle]
          provided transportation to Paternal Grandparents’
          home in the York, Pennsylvania area where the visits
          took place. However, after July 2012, [Uncle] was
          unable to continue as the supervisor because of a
          change in his employment. By that time, Paternal
          Grandparents were also not willing to provide
          supervision for Father’s visits.       [Uncle] advised
          Father of his inability to continue to supervise visits
          and encouraged Father to find another supervisor.
          Father testified that he felt that he had done his
          share with respect to locating a suitable supervisor,
          and that it was up to [Uncle] to locate one by, for
          example, asking his church members. Father’s last
          visit with the [C]hildren was supervised by a family
          acquainted with Father and approved by [Aunt and
          Uncle]; unfortunately, the family sold their home and
          embarked on a mission trip to Africa. Thereafter,
          [Aunt and Uncle] refused Father’s request to permit
          Father’s then fiancée (now wife) to supervise the
          visits.

                Father also informally requested additional
          time with the [C]hildren after completing the four-
          hour program for separated and divorcing parents
          required of individuals prior to being granted a
          divorce decree in this judicial district. Father took
          the course in December, 2010, because completion
          of a parenting class was a prerequisite under the

                                  - 10 -
J-S54016-14


            Custody Order for Father to be awarded more time
            with the [C]hildren. He believed the course would
            satisfy the requirement; [Aunt and Uncle] did not
            believe the four-hour class satisfied the [custody
            c]ourt’s directive and therefore refused Father’s
            requests to expand his time. Father claims to have
            taken another course through his church, as well.
            The [custody c]ourt was never asked to examine and
            decide the issue.

Orphans’ Court Opinion, 5/19/14, at 9-11. Upon review of the record, we

conclude the testimonial evidence supports the orphans’ court’s findings.

      Indeed, Father testified that, after completing the parenting class on

December 9, 2010, Uncle and Aunt denied him increased visitation with the

Children. Nevertheless, he did not request more visitation from the custody

court because he could not financially afford a lawyer.     N.T., 3/25/14, at

136-137. He further testified, “I could have done it on my own, but given

my past experience in the [custody c]ourt, without a lawyer, I didn’t want to

go into [the custody c]ourt and lose more time with my kids….” Id. at 137.

On cross-examination by counsel for Aunt and Uncle, Father testified with

respect to the performance of his parental duties as follows.

                  Q.   So is it your belief and your testimony
            today that you have been a parent to your children
            in the six months prior to the [involuntary
            termination] petition being filed in December, 2013?

                  A.    As best as I was allowed to be.

                 Q.    When you say you were allowed to be,
            what did you do to try to parent your children?

                 A.    I made phone calls to make contact with
            them and they were not returned or answered.

                                    - 11 -
J-S54016-14



               Q.    And it is your belief that phone calls are
          enough to parent children?

                A.    No.

                Q.   Did you contact a lawyer about changing
          the Custody Order?

                A.    I haven’t had the financial means to do
          so.

                Q.    Did you attempt contacting legal services
          to see if they could help you at a reduced or a free
          rate?

                A.    Other than my lawyer standing present,
          no.

                Q.     And that would have been you applied
          for her after you received the Petition?

                A.    Correct.

                 Q.    Did you attempt to do the paperwork and
          file with the [custody c]ourt to be able to do things
          on your own to get this in front of a judge?

                A.     I downloaded … many of the documents
          to do that, but because of my inexperience in law, I
          didn’t know how to go about all of it, and I was
          afraid that if I tried – and I was given advice not to
          by some of my friends that I trusted, because they
          knew of friends of theirs that had done the same
          thing and went into [custody c]ourt and lost more.

               Q.    But in 2013 you’re essentially saying you
          had nothing with your children, correct?

                A.    Yes.

                Q.    So     how   could     you   lose   more   than
          nothing?


                                    - 12 -
J-S54016-14


                    A.    That’s a good point.

Id. at 164-165. In addition, Father testified that since his last visit with the

Children in June of 2012, he has not written any letters to the Children. Id.

at 182. According to Father’s own testimony, since the beginning of 2013,

while he purchased gifts, he did not provide the gifts to the Children. Id. at

153.

       On cross-examination by the guardian ad litem (GAL), Father testified

with respect to his share of responsibility for his lack of contact with the

Children:

                    A.    I understand that basically that I need to
              do my part, and I think I’ve learned even through
              this part where we are right now, that legally I had
              more options, that I didn’t really know . . . that were
              available to me, apart from knocking on their door,
              which has already been told to me I’m not allowed
              near their home. So I didn’t know if I was even
              allowed in their church, places that I could have
              gone to make myself known, to make my presence
              known in my daughters’ lives, I didn’t think were an
              option to me, because I’m not even allowed in their
              home.

                          So I found out since this proceeding has
              started that I’m incorrect in that, that I should have
              been doing those things, and I wish I had.

Id. at 184.

       With respect to the Children’s best interests, Aunt and Uncle testified

that they intend to adopt the Children if Father’s and Mother’s parental

rights are terminated. Id. at 36-37, 98. Aunt testified that it is neither her

nor Uncle’s intent to wholly exclude Father as a part of the Children’s lives.

                                      - 13 -
J-S54016-14


Id. at 98. Aunt explained, “[w]e hope that some day we can all be at family

events together.” Id.

      Father acknowledged that it would be detrimental to remove the

Children from Aunt and Uncle.       Id. at 177.     Father testified on cross-

examination by counsel for Aunt and Uncle with respect to the Children’s

best interests, as follows.

                 Q.     [L]ooking at it from your  kids’
            perspective, who have been … mom and dad to
            them?

                  A.     [Aunt and Uncle] have.

                   Q.    And is it your position that making that
            permanent by allowing them to be adopted is not in
            their best interest?

                   A.     They have been mom and dad. If the
            Court could give me what I have always wanted, the
            least of which I’ve always wanted, is that if [Aunt]
            and [Uncle] were in the place of mom, quote-
            unquote, mom in the normal type of divorced
            situation, that I would get what a normal dad would
            get. That would make me happy. I think that
            moving to that would have to be slow, because of
            the fact that I haven’t had a lot of access to my kids,
            but that I think it would be best -- whether they
            adopted them or whether or not I don’t lose my
            rights, and I get that -- I think what would be best is
            that I stay involved in their life, and I think it would
            be detrimental to remove [Aunt] and [Uncle] from
            their life, as well.

Id. at 176-177.

      Based on our review, and the foregoing testimonial evidence, we

conclude the orphans’ court did not commit an error of law or abuse its


                                     - 14 -
J-S54016-14


discretion in determining that “Father’s efforts to overcome the difficulty he

experienced spending time with and talking to his children and to engage in

a meaningful father-child relationship were insufficient.”    Orphans’ Court

Opinion, 5/19/14, at 11. We conclude the record demonstrates that Father

displayed “merely a passive interest in the development” of the Children,

which does not satisfy his parental obligation. See In re B.,N.M., supra.

Father acknowledged yielding to the obstacles posed by Aunt and Uncle in

maintaining communication and association with the Children.         Orphans’

Court Opinion, 5/19/14, at 11. Father has allowed Aunt and Uncle to satisfy

the Children’s physical and emotional needs since May of 2008, and he has

failed to exercise reasonable firmness in maintaining a parent-child

relationship with them.      Id.   Therefore, upon our thorough review, we

conclude the record supports termination pursuant to Section 2511(a)(1).

Father’s first issue on appeal fails.

      In his second issue, Father argues the orphans’ court abused its

discretion in terminating his parental rights pursuant to Section 2511(b)

because there was insufficient evidence with regard to “the current bond

between him and the Children to determine the extent of the bond and the

effect on the [C]hildren if the bond were to be severed.” Father’s Brief at

20. We disagree.

      With respect to the bond analysis pursuant to Section 2511(b), our

Supreme Court confirmed that, “the mere existence of a bond or attachment


                                        - 15 -
J-S54016-14


of a child to a parent will not necessarily result in the denial of a termination

petition.”   In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). The Court further

stated that, “[c]ommon sense dictates that courts considering termination

must also consider whether the children are in a pre-adoptive home and

whether they have a bond with their foster parents.”          Id. at 268 (citation

omitted).      Moreover, the Court directed that, in weighing the bond

considerations pursuant to section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.”          Id. at 269.   The Court observed that,

“[c]hildren are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail, …

the result, all too often, is catastrophically maladjusted children.” Id.

       In its Rule 1925(a) opinion, the orphans’ court noted that the GAL,

who interviewed the Children and visited them in the home of Aunt and

Uncle, “did not specifically interview the [C]hildren about their Father, so as

not to cause the [C]hildren to become upset.”            Orphans’ Court Opinion,

5/19/14, at 18. Nevertheless, the court stated that the GAL “described all

three children as energetic and happy. He observed the Children to show

affection toward [Aunt and Uncle]. The GAL’s report also indicated that the

girls are doing well in school.” Id. The GAL recommended to the orphans’

court that Father’s parental rights be involuntarily terminated.4

____________________________________________
4
  Likewise, the GAL filed an appellee brief with this Court in support of the
subject decrees.


                                          - 16 -
J-S54016-14


     To the extent Father argues that a bonding evaluation was necessary

in this case, we disagree. We have long recognized that, “[i]n analyzing the

parent-child bond, the orphans’ court is not required by statute or precedent

to order a formal bonding evaluation be performed by an expert.”         In re

K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008) (citation omitted).

Similarly, we have stated that, “when conducting a bonding analysis, the

court is not required to use expert testimony.” In re Z.P., 994 A.2d 1108,

1121 (Pa. Super. 2010) (citation omitted).

     In its Rule 1925(a) opinion, the orphans’ court found as follows.

                  [T]he [C]hildren do not see Father in a
           parental role. [Aunt and Uncle] have filled the roles
           of parents in the [C]hildren’s lives since May 2008.
           By way of example, the girls refer to Father as
           “Daddy Steve” by their own choice. The [C]hildren
           refer to [Uncle] as “Daddy.” …

                                     …

                 Despite not having seen their Father since July
           2012 and not having spoken with him on the
           telephone since      December 2013 (and only
           sporadically prior to that), the [C]hildren are doing
           well. They have, for the most part, overcome the
           developmental delays that necessitated Early
           Childhood Intervention services.     The twins have
           largely addressed the issues that necessitated
           counseling services, and C.E.-M.J.’s counseling
           sessions are held on [a] less frequent schedule now
           than they had been in the past, indicating progress.
           With the exception of some stealing behavior
           exhibited by C.E.-M.J., the [orphans’ c]ourt heard no
           evidence regarding behavior issues, educational
           issues, or emotional issues leading the [orphans’
           c]ourt to believe that their Father’s near two-year


                                   - 17 -
J-S54016-14


              absence has caused the [C]hildren to suffer in any
              significant or measurable way.[5]

                    According to the credible testimony of [Aunt],
              the [C]hildren have started to combine their last
              name with [Uncle’s and Aunt’s] last name and have
              asked why their last name cannot be the same as
              [Uncle and Aunt].       C.E.-M.J. has formed the
              impression that her parents have walked out of her
              life.

Orphans’ Court Opinion, 5/19/14, at 16-17.           Based on our review, we

conclude the testimonial evidence supports the orphans’ court’s findings.

       Significantly, Aunt testified on cross-examination by the GAL about

why she decided to seek counseling for the Children in March of 2012.

                    Q.   [W]hy did you think that the [C]hildren
              needed counseling as of March 2012, rather than in
              the time period before that, when they were in your
              care? What changed?

                    A.    What changed was that I saw more and
              more things cropping up that concerned me. I saw
              [F.N.J.]’s confusion.   I saw her frustration with
              herself as a very bright, little girl when she couldn’t
              make things do exactly what she wanted them to do.

                          I saw some of [J.M.J.]’s insecurity
              around other people. She has a tremendous fear of
              dogs, period.

                           And I saw [C.E.-M.J.]’s struggles
              reflected in some of her behavior and in some of the
              things that she would say – I saw her struggles with
              I have all these people but what do they mean to my
              life. And I know she struggled with the thought that
____________________________________________
5
  Uncle testified that he and Aunt are seeking a second opinion from a
psychologist with respect to whether C.E.-M.J. suffers from Asperger’s
Syndrome. N.T., 3/25/14, at 79.


                                          - 18 -
J-S54016-14


             her … biological mom and her biological dad – had
             essentially all but walked away. That was … the
             impression that she was forming.

                          And we wanted to do things to help all
             three of the girls get past some of these obstacles in
             their lives.

N.T., 3/25/14, at 115-116.

      Finally, Aunt testified about the effect on the Children of terminating

Father’s parental rights.

                    Q.    And what about the termination[] of
             [Father]’s parental rights, how do you think that will
             affect [the Children]?

                   A.    [] I will say this: I do not believe it will
             as adversely affect them as [Father] may think it
             will. They love him. And I think that’s wonderful.
             They don’t see him often enough or hear from him or
             get cards or letters or anything from him with any
             consistency that it would cause them damage to
             have him no longer be their biological father.

Id. at 98.

      In light of the foregoing testimonial evidence, and after thorough

review of the certified record, we discern no error of law or abuse of

discretion by the orphans’ court in concluding that,

             [T]he [C]hildren certainly love their father.
             However, Father’s sporadic and minimal contact with
             the [C]hildren cannot be a sound basis to maintain
             that the [C]hildren would suffer harm if Father’s
             parental rights were terminated.     There is no
             evidence to suggest that a permanent severance of
             the bond between Father and the [C]hildren would
             cause the [C]hildren harm. In fact, based on the
             evidence presented, the [C]hildren’s best interests
             would be served by terminating Father’s parental

                                      - 19 -
J-S54016-14


            rights and freeing the [C]hildren for adoption by
            [Aunt and Uncle].

Orphans’ Court Opinion, 5/19/14, at 18-19; See In re K.K.R.-S., supra at

535 (clarifying that, “concluding a child has a beneficial bond with a parent

simply because the child harbors affection for the parent is not only

dangerous, it is logically unsound”).            Therefore, contrary to Father’s

assertion, we conclude there was sufficient evidence to support the orphans’

court termination of Father’s parental rights pursuant to Section 2511(b).

Accordingly, Father’s final issue on appeal fails.

      Based   on   the    foregoing,   we       affirm   the   decrees   involuntarily

terminating Father’s parental rights to the Children pursuant to Sections

2511(a)(1) and (b).

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2014




                                       - 20 -